Citation Nr: 0845005	
Decision Date: 12/31/08    Archive Date: 01/07/09

DOCKET NO.  06-00 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
degenerative arthritis of the left knee with a history of 
arthrotomy.

2.  Entitlement to service connection for degenerative 
arthritis of the left knee with a history of arthrotomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The veteran had active service from June 1966 to June 1969 
and from December 1990 to June 1991.

This matter is before the Board of Veterans' Appeals (Board) 
from a March 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado, which denied the benefit sought on appeal.  In 
September 2008, the veteran testified before the undersigned 
Veterans Law Judge at the RO.  A transcript of this hearing 
has been included in the record.  


FINDINGS OF FACT

1.  An unappealed September 2000 rating decision finally 
denied a claim of entitlement to service connection for 
degenerative arthritis of the left knee with a history of 
arthrotomy. 

2.  The evidence added to the record since September 2000, 
when viewed by itself or in the context of the entire record, 
is neither cumulative nor redundant and relates to an 
unestablished fact necessary to substantiate the claim.

3.  An earlier left knee surgery was noted upon enlistment 
examination.

4.  The competent and probative medical evidence of record 
does not show that the veteran's degenerative arthritis of 
the left knee increased in active military service beyond its 
natural progression.  



CONCLUSION OF LAW

1.  The September 2000 rating decision which denied the 
veteran's claim of entitlement to service connection for 
degenerative arthritis of the left knee with a history of 
arthrotomy is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.1103 (2008).

2.  The evidence received subsequent to the September 2000 
rating decision is new and material; the requirements to 
reopen the claim have been met.  38 U.S.C.A. §§ 5108, 5103, 
5103A, 7105 (West 2002); 38 C.F.R. §§ 3.156, 3.159 (2008).

3.  Degenerative arthritis of the left knee with a history of 
arthrotomy disability was not incurred in or aggravated by 
active military service, nor may in-service occurrence or 
aggravation be presumed.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
3.303, 3.306 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria - New and Material Evidence

Rating actions from which an appeal is not perfected become 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2008).  The governing regulations provide that an appeal 
consists of a timely filed notice of disagreement in writing 
and, after a statement of the case has been furnished, a 
timely filed substantive appeal.  38 C.F.R. § 20.200.

A final decision cannot be reopened unless new and material 
evidence is presented. 38 U.S.C.A. § 5108.  The Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim. 
Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record. Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Analysis - New and Material Evidence

While it appears that the RO addressed the left knee claim on 
the merits, the preliminary question of whether a previously 
denied claim should be reopened is a jurisdictional matter 
that must be addressed before the Board may consider the 
underlying claim on its merits.  Barnett v. Brown, 8 Vet. 
App. 1, 4, (1995), aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. 
Cir. 1996).  Therefore, regardless of the manner in which the 
RO characterized the issue, the initial question before the 
Board is whether new and material evidence has been 
presented.  

In an appealed January 1992 rating decision, the RO denied 
service connection for the left knee disability.  At that 
time, the RO reviewed the veteran's service treatment 
records, VA examination report, and VA outpatient treatment 
reports.  In denying the claim, the RO noted that the 
veteran's history of knee surgery on his June 1966 enlistment 
examination and that this was not found to be disqualifying.  
In January 1967 the veteran sought treatment for left knee 
pain, swelling, and tenderness and he was treated with an Ace 
bandage and wintergreen.  There were no further complaints or 
treatment for his left knee.  Four years after service, a 
July 1973 VA x-ray examination noted degenerative changes in 
his left knee.  The RO denied service connection because the 
veteran had not established permanent aggravation of his left 
knee disability during his 1966 to 1969 service.  The RO 
specified that the veteran had not alleged aggravation during 
his subsequent Guard service.  As noted, the veteran did not 
appeal and the claim became final.  38 U.S.C.A. § 7105(c).

In March 1998 the veteran attempted to reopen the claim due 
to his December 1990 to June 1991 service.  He submitted his 
April 1989 Guard enlistment physical examination which noted 
his history of left knee surgery and an April 1989 examiner's 
notes regarding his knee.  The veteran also submitted 
statements from his private physician describing his then 
current treatment for left knee arthritis and history of 
pain.

In May 1999 the RO confirmed and continued the denial.  The 
RO issued a rating decision denying service connection for 
the veteran's left knee because it could not obtain service 
treatment records for his December 1990 to June 1991 
deployment.  The RO stated that the veteran's pre-enlistment 
examination had noted his earlier left knee surgery and 
without medical treatment records to document subsequent 
complaints or aggravation in service, the disability would be 
considered pre-existing and aggravation would not be 
presumed.  

The veteran thereafter disagreed and submitted a November 
1999 statement from a private physician, which noted the 
veteran's January 1967 left knee treatment in service as well 
as the April 1989 Guard enlistment knee examination.  The 
physician opined that anyone who underwent a medial 
meniscectomy twenty plus years earlier would naturally 
undergo degenerative arthritis in that compartment of the 
knee.  A statement of the case as well as a September 2000 
rating decision finding that the veteran had not submitted 
new and material evidence to reopen his left knee claim was 
thereafter issued.  The veteran, however, did not perfect the 
appeal with regard to the May 1999 determination and did not 
appeal the September 2000 decision.   The May 1999 and 
September 2000 decisions became final.  38 U.S.C.A. 
§ 7105(c), (d).

In October 2003, the veteran submitted the current claim, and 
an October 2003 statement from Dr. W. was received.  In the 
statement, Dr. W. stated the veteran's osteoarthritis was 
permanently aggravated by the veteran's activities in the 
military.  The physician specified that the veteran's 
training, marching, walking, and "jungle duty," without 
doubt aggravated his arthritic condition due to the loss of 
the meniscus in the left knee.

In its March 2004 rating decision, the RO considered this 
October 2003 statement by Dr. W to be sufficient to reopen 
the veteran's claim.  The Board agrees.  This statement had 
not previously been submitted to the RO for consideration, 
therefore it was new, and it was material because the 
physician's opinion as to aggravation was medical evidence 
that bore upon an unestablished fact necessary to 
substantiate the claim. 

In conclusion, the Board finds that the evidence received 
since the September 2000 rating decision is new and material, 
and the claim of entitlement to service connection for 
degenerative arthritis of the left knee with a history of 
arthrotomy is reopened.

Legal Criteria - Service Connection 

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.303 (2008).

If a pre-existing disorder is noted upon entry into service, 
service connection may be granted based on aggravation during 
service of that disorder.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); see Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. 
Cir. 2004).  A pre-existing injury or disease will be 
considered to have been aggravated by active military, naval, 
or air service, where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  
Independent medical evidence is needed to support a finding 
that the pre-existing disorder increased in severity in 
service.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 
(1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  38 C.F.R. § 3.306(b)(2008).  Aggravation may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 C.F.R. § 
3.306(b)(1); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Temporary or intermittent flare-ups during service of a 
preexisting injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).  When clear and 
convincing evidence demonstrates no permanent increase in 
disability during service, the presumption of aggravation in 
not applicable.  Maxson v. West, 12 Vet. App. 453, 459-60 
(1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative balance, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990); 38 U.S.C.A. § 5107(b).

Analysis - Left Knee

The veteran had active service from June 1966 to June 1969.  
The veteran's June 1966 enlistment Report of Medical History 
clearly states that the veteran had an operation on his left 
leg for a torn cartilage four years prior, which would date 
the surgery in 1962.  The physician who signed the 
examination form noted that the cartilage had been removed 
with "excellent" results and noted the veteran participated 
in athletics.  The sole complaint in service for his left 
knee is dated January 1967 while the veteran was assigned in 
Germany.  Pain and swelling in the knee were noted and 
treated with an Ace bandage and wintergreen.  The veteran's 
separation June 1969 Report of Medical Examination noted 
normal lower extremities.

In July 1973 the veteran had an x-ray examination at a VA 
facility of his left knee.  The examination found 
degenerative changes in the left knee which the examiner 
found unusual for a man of his age.  

Following his honorable discharge from active duty, the 
veteran was assigned, apparently in inactive status, to the 
reserves before joining the Colorado Army National Guard 
(COANG) in April 1989.  There is no record of the veteran 
participating in any training or drills of any sort between 
1969 and April 1989.  The veteran stayed briefly in the COANG 
before he was honorably discharged from the reserves and 
COANG in July 1990 upon his enlistment in the Colorado Air 
National Guard.  The veteran had active service from December 
1990 to June 1991 as part of Desert Storm.  The veteran 
testified to additional, shorter periods of active service as 
a member of the Guard, however they are unconfirmed.  See 
Hearing Transcript (tr.pg.) 11.  The veteran has stated that 
he stopped all training in 1997.  See veteran's May 1998 
statement.  

It is noted that the record is silent as to any other medical 
treatment for the left knee until a September 1991 letter 
from a private physician who dated the veteran's first 
complaint to him regarding his left knee as January 1988.

A December 1999 report from the COANG shows that the veteran 
had a left medial meniscectomy early in the 1970's, full 
recovery without complications at that time from the surgery, 
and that he had lacerations to the bilateral knees, secondary 
to crawling during iron work 1979-1985.  It was further noted 
that the veteran was diagnosed with degenerative joint 
disease of the knees, bilaterally, in January 1991, and will 
eventually require total joint replacement for both knees, 
now unable to participate in military duties.

In this case, since a pre-existing injury was noted on his 
entrance into service, the injury will be considered to have 
been aggravated by active service, if there is an increase in 
disability while in service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  As stated above, independent medical evidence is 
needed to support a finding that the pre-existing disorder 
increased in severity in service.  See Paulson v. Brown, 7 
Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 
238, 246 (1994).  Temporary or intermittent flare-ups during 
service of a preexisting injury or disease are not sufficient 
to be considered "aggravation in service" unless the 
underlying condition, as contrasted to symptoms, is worsened.  
Hunt, supra.

There is no evidence that the veteran's right knee condition 
worsened while in service, from 1966 to 1969.  That his left 
knee was treated once for pain and swelling does not equate 
to the knee disability becoming permanently worse beyond the 
natural progression of the disease.  This is evident by the 
lack of complaints and treatment in service and the lack of 
complaints and treatment for nearly 4 years after service.  
While the veteran had an x-ray examination in July 1973, 
again there is no indication of treatment or that the x-ray 
examiner knew of his previous history of knee surgery.  
Further, there is no documentation of any medical treatment 
in the file until 1988, many years later.   

"Evidence of a prolonged period without medical complaint can 
be considered, along with other factors concerning the 
veteran's health and medical treatment during and after 
military service."  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  Since there is no medical treatment of the 
left knee arthritis after service, June 1969, in the file 
until the veteran sought private medical care in 1988, 
although degenerative changes were noted in July 1973 x-ray 
examination, the Board finds that Maxson applies and that 
aggravation cannot be shown and has not been shown.  
Furthermore, the absence of evidence of worsening or pain is 
evidence that weighs against the existence of the alleged 
fact.  See Forshey v. Principi, 284 F.3d 1335, 1363 (Fed. 
Cir. 2002).  The veteran's appellate assertions are of little 
or no probative value.  The veteran is not a medical expert, 
he is not qualified to express an opinion regarding medical 
causation, and so any statements purporting to do so cannot 
constitute material evidence.  See Jones v. Brown, 7 Vet. 
App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

The veteran's April 1989 Report of Medical Examination for 
enlistment into the reserves and Guard clearly indicate he 
had had surgery on his left knee and that he was directed to 
an orthopedic consultation.  A left medial meniscectomy, with 
no residuals, is noted.  The veteran himself submitted as 
evidence the April 1989 left knee consultation.  The examiner 
noted there was no pain or swelling, and that the veteran 
worked on his feet, with much walking.  The examiner also 
noted the veteran had normal gait, could do a full squat, and 
there was no effusion.  The examiner found the veteran's left 
knee medial meniscectomy to be asymptomatic, as was his early 
arthritis.  

The veteran's March 1993 periodic examination noted the scars 
on his knees and noted he had worked as an iron worker from 
1979 to 1985, and that the lacerations on his knees were 
"gotten while crawling during iron work."  His March 1993 
Report of Medical History noted he was not taking any 
medication and that did not have a trick or locked knee, foot 
trouble, arthritis, or bone, joint or other deformity.  The 
first reference in the Guard treatment records to 
degenerative joint disease in his knee was a February 1997 
notation by medical staff that the veteran had submitted a 
statement from a private physician containing a diagnosis of 
severe degenerative joint disease and a recommendation that 
he discontinue his participation in the Guard.  The veteran 
has stated he last drilled in December 1997.

As referred to above, the veteran submitted an October 2003 
statement from a private physician, Dr. W.  This physician 
had no doubt the veteran's arthritic condition was 
permanently aggravated by his military training.  However, it 
is clear from the statement that the physician's opinion is 
based upon the veteran's version of his service and the 
physician's own assumptions.  The physician states the 
veteran has been "in the military since he was 18 or 19."  
This implies the veteran had remained either on active duty 
or continually training for thirty years.  As discussed 
above, this has not been the case.  The physician makes no 
reference to any civilian occupation or activities of the 
veteran.  Further his general statement of "marching, 
walking, jungle duty" as the training which aggravated the 
veteran's knee does not match with the veteran's own 
descriptions of his duties as a carpenter, lifting boxes and 
food distribution in the services squadron.  See tr. Pp 5, 9-
10.  The Board may reject medical opinions that are based on 
inaccurate or unsubstantiated accounts. See, e.g., Reonal v. 
Brown, 5 Vet. App. 458, 460 (1993); Moreau v. Brown, 9 Vet. 
App. 389, 395- 396 (1996); Swann v. Brown, 5 Vet. App. 229, 
233 (1993).  The Board finds the statement of Dr. W. to be of 
no probative value.

The veteran submitted an October 2004 statement from a 
private physician, Dr. K.  This physician noted reviewing the 
records that the veteran brought to him and described the 
veteran's service history and duties fairly.  The physician 
then gave the opinion that meniscus surgery at such a young 
age would have left the veteran at risk for early onset 
degenerative arthritis.  Further, the nature of the work he 
did in the service, which involved standing and carrying 
heavy materials, "could" have contributed to the 
degenerative process.  However, there were long stretches of 
time when the veteran's non-service activities "could" have 
contributed to the degenerative arthritis as well.  The Board 
finds this statement to be of limited probative value.  Such 
speculation is not legally sufficient to establish service 
connection or to establish permanent aggravation of a pre-
existing condition.  See Bostain v. West, 11 Vet. App. 124. 
127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) 
(medical opinion expressed in terms of "may" also implies 
"may or may not" and is too speculative to establish medical 
nexus).  See also Warren v. Brown, 6 Vet. App. 4, 6 (1993) 
(doctor's statement framed in terms such as "could have been" 
is not probative). 

The veteran was afforded a VA examination in March 2008.  The 
examiner reviewed the claims file and noted the only in 
service January 1967 complaint and treatment.  On objective 
examination, the examiner agreed with the degenerative 
arthritis diagnosis and found the current arthritis more 
likely than not related to the natural progression of the 
knee.  The examiner found the January 1967 complaint and 
treatment to not be severe enough to be the cause of his 
current knee problems.

In this case, the competent and credible evidence fails to 
show that the veteran's left knee arthritis increased in 
severity during service.  His left knee was treated once in 
service, and that care was nothing more than treatment.  
"Temporary or intermittent flare- ups during service of a 
pre-existing injury or disease are not sufficient to be 
considered 'aggravation in service' unless the underlying 
condition, not just the symptoms, has worsened."  See Maxson 
v. West, 12 Vet. App. 453, 458 (1999), citing Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991); see also Daniels v. 
Gober, 10 Vet. App. 474, 479 (1997).

The veteran has not submitted credible medical evidence of 
aggravation of his pre-existing left knee disability.  
Independent medical evidence is needed to support a finding 
that the preexisting disorder increased in severity in 
service.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 
(1995).  The statements from the veteran's own private 
physicians, Dr. W. and Dr. K., are of limited to no probative 
value and the opinion from the VA examination was to the 
contrary.

In this case, the veteran's left knee arthritis was clearly 
known to the medical personnel upon his enlistment in the 
COANG in April 1989.  He denied any pain to the examiner 
then.  His March 1993 periodic examination contained no 
complaints about his left knee, although apparently he was 
under private care for the condition.  Despite the veteran's 
claimed episodic complaints, aggravation may not be conceded 
where the disability underwent no permanent increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent service.  38 C.F.R. § 
3.306(b)(1); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

In light of the foregoing, the Board finds that the evidence 
preponderates against the veteran's claim of entitlement to 
service connection for degenerative arthritis of the left 
knee with a history of arthrotomy.  The claim is denied.

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the veteran in January 2004, before the 
initial original adjudication of the claim.  The letter 
notified the veteran of what information and evidence must be 
submitted to substantiate claims for service connection, as 
well as what information and evidence must be provided by the 
veteran and what information and evidence would be obtained 
by VA.  He was also told to inform VA of any additional 
information or evidence that VA should have, and was told to 
submit evidence in support of his claim to the RO.  The 
content of the letter complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision 
which held that, in the context of a claim to reopen, VCAA 
notice must include an explanation of 1) the evidence and 
information necessary to establish entitlement to the 
underlying claim for the benefit sought; and 2) what 
constitutes new and material evidence to reopen the claim as 
determined by the evidence of record at the time of the 
previous final denial.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The Court further explained that the VCAA requires, 
in the context of a claim to reopen, that VA look at the 
bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  Id.

Although it appears as though the veteran did not receive 
Kent notice, the Board finds that he has not been prejudiced 
in this regard.  As noted above, the claim has been reopened 
and was adjudicated on the merits. .

The requirements of the VCAA also include notice of a 
disability rating and an effective date for award of benefits 
if service connection is granted.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  A March 2006 letter provided the 
veteran with notice of the laws regarding degrees of 
disability or effective dates for any grant of service 
connection and his claim was readjudicated in the June 2008 
Statement of the Case.  Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).  In any event, because service connection 
for degenerative arthritis of the left knee with a history of 
arthrotomy is denied, any questions regarding a disability 
rating and effective date are now moot.

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claims for service connection, 
and the duty to assist requirements have been satisfied.  All 
available service treatment records were obtained. The 
veteran was informed by the RO that his service treatment 
records for his December 1990 to June 1991 deployment could 
not be found.  However, contained in his Guard treatment 
records is a privacy form dated and signed by the veteran 
December 1990 as well as an entry by medical personnel dated 
December 1990 that the veteran was qualified for deployment.  
In his testimony before the Board, the veteran discussed his 
duties during this deployment, but never stated that he 
sought medical treatment while deployed to Germany.  See Tr. 
Pp. 9-10.  Therefore, there is no identified relevant 
evidence that has not been accounted for.  The veteran was 
afforded a VA examination in March 2008 to determine the 
nature and etiology of the degenerative arthritis of the left 
knee with a history of arthrotomy and this examination has 
been discussed above.  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating the claim.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001). 





ORDER

New and material evidence having been received, the 
application to reopen a claim of entitlement to service 
connection for degenerative arthritis of the left knee with a 
history of arthrotomy is granted.

Entitlement to service connection for degenerative arthritis 
of the left knee with a history of arthrotomy is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


